PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Patent No. 9,385,889
Issue Date: July 5, 2016
Application No. 13/211,267
Filing or 371(c) Date: August 16, 2011
Attorney Docket No. 26147-18216 




:
:	DECISION ON PETITION
:
:
:

This is a notice regarding your request for acceptance of a fee deficiency submission under 
37 CFR 1.28(c), filed December 21, 2021.

The present petition is not signed by an attorney/agent of record. However, in accordance with 37 CFR 1.34(a), the signature of Jorge Kina appearing on the petition shall constitute a representation to the United States Patent and Trademark Office that he or she is authorized to represent the particular party on whose behalf he or she acts.

The Office no longer investigates or rejects original or reissue applications under 37 CFR 1.56.  1098 Off. Gaz. Pat. Office 502 (January 3, 1989).  Therefore, nothing in this Notice is intended to imply that an investigation was done.  

The fee deficiency submission under 37 CFR 1.28(c) is NOT ACCEPTED.

As stated in 37 CFR 1.28(c), if status as a small entity is established in good faith, and fees as a small entity are paid in good faith, in any application or patent, and it is later discovered that such status as a small entity was established in error, or that through error the Office was not notified of a loss of entitlement to small entity status as required by § 1.27(g)(2), the error will be excused upon: compliance with the separate submission and itemization requirements of paragraphs (c)(1) and (c)(2) of this section, and the deficiency payment requirement of paragraph (c)(2)(ii) of this section:

      (ii) Itemization of the deficiency payment. An itemization of the total deficiency payment is
      required. The itemization must include the following information:

(A) Each particular type of fee that was erroneously paid as a small entity, (e.g.,
basic statutory filing fee, two-month extension of time fee) along with the current
fee amount for a non-small entity;

(B) The small entity fee actually paid, and when. This will permit the Office to
differentiate, for example, between two one-month extension of time fees erroneously
paid as a small entity but on different dates;

(C) The deficiency owed amount (for each fee erroneously paid); and

(D) The total deficiency payment owed, which is the sum or total of the
individual deficiency owed amounts set forth in paragraph (c)(2)(ii)(C) of this
section.

In reviewing the application, it was noted, that the authorized user Jorge Kina is not listed under deposit account 19-2555, so the deficiency Fees of $1200.00 cannot be charged until a renewed Petition and authorization is filed.

Applicant is given ONE (1) MONTH, whichever is longer, from the mailing date of this decision to submit the fees required pursuant to 37 CFR 1.28(2)(i) and a replacement itemized listing of each fee erroneously paid as a small entity in compliance with 37 CFR 1.28(c)(2)(ii).  NO EXTENSION OF TIME UNDER 37 CFR 1.136 IS PERMITTED.

Further correspondence with respect to this matter should be addressed as follows:

By mail:	Mail Stop PETITIONS
Commissioner for Patents
Post Office Box 1450
Alexandria, VA 22313-1450

By hand:		Customer Window located at:

U.S. Patent and Trademark Office
Customer Service Window Randolph Building 
401 Dulany Street 
Alexandria, VA 22314 

By fax:			(571) 273-8300
ATTN: Office of Petitions

By internet:		EFS-Web1 

Any questions concerning this matter may be directed to Joy Dobbs at (571) 272-3001. 

 
/JONYA SMALLS/Lead Paralegal Specialist, OPET                                                                                                                                                                                                        


    
        
            
        
            
    

    
        1 http://portal.uspto.gov (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197)